    Case 2:18-cv-00442-WKW-CSC Document 107 Filed 07/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JONATHON GLADNEY, #228295,                )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )      CASE NO. 2:18-CV-442-WKW
                                          )                [WO]
WILLIE BURKS, Lieutenant;                 )
JOSEPH H. HEADLEY, Warden;                )
WALTER POSEY, Lt.; CORIZON                )
HEALTH CARE; and JANICE D.                )
REEVES,                                   )
                                          )
             Defendants.                  )

                                    ORDER

      On June 29, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 106.) Upon an independent review of the

record, it is ORDERED as follows:

      (1)   The Recommendation (Doc. # 106) is ADOPTED;

      (2)   Defendants’ motions for summary judgment (Docs. # 55 , 63 , 68 , 77 ,

80 , & 101) are GRANTED; and

      (3)   Costs are TAXED against Plaintiff.

      An appropriate final judgment will be entered separately.

      DONE this 27th day of July, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
